Citation Nr: 0933604	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  01-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for status post 
nonsteroidal anti-inflammatory induced gastritis and ulcer 
formation.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior 
to his retirement in May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for residuals of an injury to the neck.  This case 
was previously before the Board in October 2006, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

In its October 2006 determination, the Board adjudicated the 
Veteran's claims for an increased rating for a low back 
disability, a separate compensable evaluation for a scar of the 
lumbar spine, and whether the Veteran had filed a timely 
substantive appeal regarding his claim for service connection 
for diverticulosis.  Accordingly, this decision is limited to 
the issues set forth on the previous page.

The issue of entitlement to service connection for status post 
status post non-steroidal anti-inflammatory induced gastritis 
and ulcer formation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you 
if further action is required on your part.




FINDINGS OF FACT

1.  The Veteran's in-service neck injury was acute and 
transitory and resolved without residual disability.

2.  There is no competent medical evidence linking the 
Veteran's current neck disability to service.


CONCLUSION OF LAW

Residuals of an injury to the neck were not incurred in or 
aggravated by active service; nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA notice 
is harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA 
notice errors are reviewed under a prejudicial error rule).

In March 2004 and October 2006 letters, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  Letter dated 
March and October 2006 also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The claim was 
last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, private medical records, VA examination reports and 
testimony at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument and evidence regarding his 
claim.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran was seen in 
April 1990, and it was indicated that he was one day status 
post a motor vehicle accident in which he had been rear-ended.  
He described neck pain.  An examination revealed full range of 
motion with pain.  Medication was prescribed.  The Veteran 
stated he had sustained a neck injury in April 1990 on a report 
of medical history in November 1998.

The Veteran was seen in a private facility in August 2000.  He 
had been on a ladder and fell approximately 15 feet, injuring 
his back.  X-rays and a CT scan were obtained, and the Veteran 
was found to have a burst fracture at T12, with compression 
fractures at L1-2.  An X-ray of cervical spine revealed a bony 
opacity adjacent to the spinous process at the C7 level which 
might represent a small avulsion fracture.  Clinical 
correlation was recommended.

When seen at a private facility in December 2004, the Veteran 
reported that he was involved in a motor vehicle accident the 
previous night.  Paramedics had wanted to take him to a 
hospital, but he refused.  He woke up that morning with a lot 
more pain.  He said he had pain in the right lateral neck.  X-
rays of the cervical spine disclosed an old clay shoveler's 
fracture, but nothing new.  Cervical spine X-rays in January 
2005 revealed degenerative spondylosis.

On VA examination in November 2007, the Veteran described his 
in-service automobile accident in which he had injured his 
neck.  He also related the December 2004 motor vehicle 
accident.  He complained of stiffness in the neck.  Following 
an examination, the physician, who reviewed the claims folder, 
concluded that there was evidence of cervical disc herniation 
which was likely due to a motor vehicle accident with 
progression as the years had passed.  

The evidence against the Veteran's claim includes the service 
treatment records, and the post-service medical evidence.  The 
Board concedes that the Veteran sustained an injury to his neck 
in the April 1990 automobile accident in service.  It is 
significant to point out, however, that when he was seen about 
12 days after the accident, the Veteran stated that it felt as 
if his neck had improved, but he still had low back pain.  The 
assessment was resolving cervical strain.  He was seen later in 
May 1990 for follow-up of back pain.  It was stated that he was 
one month status post motor vehicle accident with secondary 
neck pain.  It was reported that he had low back pain, but 
there was no indication of continuing complaints relating to 
the neck.  The remainder of the service treatment records fails 
to show any further complaints or findings pertaining to the 
neck.  He completed report of medical history forms in February 
1991, March 1992 and March 1993, and did not refer to any neck 
problems.  An April 1998 flight physical examination revealed 
that clinical evaluations of the neck and spine were normal.  

In December 2008, the Veteran was examined by the same VA 
physician who had examined him in November 2007.  He again 
reviewed the claims folder.  He noted that the Veteran had been 
seen for back pain in August "2002" after he fell from a 
tree.  He pointed out that the Veteran had not mentioned this 
on the original examination.  After again reviewing the claims 
folder, the examiner opined that the Veteran's injury was not 
service-connected.  He stated that the Veteran had fallen and 
injured his thoracic spine after service.  He stated that the 
Veteran's injury was consistent with the fall he had and was, 
therefore, not related to the in-service injury or due to the 
motor vehicle accident.  He concluded that the Veteran's spinal 
condition was likely not due to the injury in service.  The 
examiner added that there was clear evidence in the file to 
show that the Veteran's sustained the injury following service.

The only medical evidence of record rebuts the Veteran's claim.  
The only evidence supporting the Veteran's claim that his 
current neck disability is related to service consists of his 
statements.  Although he is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In contrast, the medical 
opinion of record is predicated on a review of the claims 
folder, and the Board finds that it is of greater probative 
value than the Veteran's allegations regarding the relationship 
of his cervical spine disability to service.  The Board 
concludes, accordingly, that the preponderance of the evidence 
is against the claim for service connection for residuals of an 
injury to the neck. 


ORDER

Service connection for residuals of an injury to the neck is 
denied.



REMAND

By rating action dated February 2009, the RO denied the 
Veteran's claim for service connection for status post 
nonsteroidal anti-inflammatory induced gastritis and ulcer 
formation.  The Veteran submitted a notice of disagreement with 
this determination later that month, but the RO has not issued 
a statement of the case.  

Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to service connection 
for status post nonsteroidal anti-
inflammatory induced gastritis and ulcer 
formation.  The appellant should be afforded 
the appropriate period of time to respond.  
If the Veteran submits a timely substantive 
appeal, the issue should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


